Bloodworti-i, J.
“It not appearing from the bill of exceptions and the record that the bill of exceptions was presented to the trial judge within twenty days of the judgment excepted to (the overruling of the defendant’s motion for a new trial), this court is without jurisdiction to entertain the ease.” Hutchins v. State, 35 Ga. App. 395 (133 S. E. 266). See Tuggle v. State, 30 Ga. App. 671 (118 S. E. 778).

Writ of error dismissed.


Broyles, G. J., and Luke, J., concur.

Robert B. Williamson, for plaintiff in error.
W. 0. Forehand,'solicitor, contra.